Exhibit 10.1

 

 

LOGO [g526569g47m61.jpg]

 

Carin S. Knickel

Vice President

Human Resources

 

600 North Dairy Ashford

Houston, TX 77079-1175

www.conocophillips.com

 

 

November 18, 2011

Mr. Matthew J. Fox

Dear Matt,

I am pleased to inform you of the terms of your employment offer that was
approved by the Human Resources and Compensation Committee of the Board of
Directors and our senior management. Your appointment as an officer of
ConocoPhillips will require approval of the Board itself. The details of the
offer are as follows:

From January 1, 2012, until the effective date of the repositioning of
ConocoPhillips into two pure-play organizations:

 

Job Title:    Assistant to the CEO Designate Salary:    $47,416/month Location:
   Houston Upon the repositioning: Job Title:    Executive Vice President
Salary:    $78,916/month Location:    Houston

Salary and Incentive Award

Subsequent changes to your salary will be based on your performance and our
compensation policy.

In addition to your base salary, you will be eligible to participate in the
Variable Compensation Incentive Program (VCIP). This is an annual program, which
if approved, could result in you receiving an award. The Human Resources and
Compensation Committee generally approves the awards after the completion of the
plan year. Individual awards are based upon company, unit, and/or individual
performance. The awards can range from 0% to 250% of the target. Your target
award while serving as Assistant to the CEO Designate will be 80% of your
eligible earnings paid during the year, and your target award while serving as
Executive Vice President will be 94% of your eligible earnings paid during the
year.

Executive Programs

In addition to your base salary and VCIP, starting January 1, 2012, you will be
eligible to participate in the following executive level compensation programs:

Stock Option Program: This is an annual program, which if approved, could result
in you receiving an award. The Human Resources and Compensation Committee
generally approves the awards annually in February. While serving as Assistant
to the CEO Designate, your target award base is 140% of your starting salary.
While serving as Executive Vice President, your target award base is expected to
be 175% of your year-end base salary.



--------------------------------------------------------------------------------

Exhibit 10.1

 

Performance Shares: This is a program where target awards are contingent shares
of ConocoPhillips stock that are earned based on the Company’s performance over
a three-year period, and approved awards will be paid out in restricted stock
units, also known as performance share units. Awards may be adjusted further at
the end of each period based on individual performance. While serving as
Assistant to the CEO Designate, your target award for the next performance
period, subject to the program rules, will be 140% of your starting salary.
While serving as Executive Vice President, your target award for the next
performance period, subject to program rules, will be 175% of your year-end base
salary. You will receive pro-rata targets for Performance Periods VIII and IX,
which run from 2010 – 2012 and 2011 – 2013, respectively.

Executive Severance Plan and Key Employee Change in Control Severance Plan:
These plans provide severance benefits in the event of a company-initiated
termination. In addition to cash payments and benefits continuation, eligible
executives get favored “layoff” treatment with regard to outstanding equity
awards.

Employee Benefits

You will be eligible to participate in the various ConocoPhillips employee
benefit plans. A summary printout of the benefits package is enclosed for your
review. In addition to eligibility in the employee benefits plans, I confirm the
following additional benefits:

Executive Life Insurance: The company provides at no cost to you group term life
insurance coverage equal to one times annual salary as basic life insurance
protection. Also as an executive, we will provide you at no cost to you an
additional one times your annual salary in further coverage. Under the company’s
life insurance arrangements, you may also purchase up to an additional eight
times your annual salary.

Vacation: With regard to vacation benefit, we confirm we will recognize your
prior employer’s service and prior service with ConocoPhillips and you will be
eligible for five (5) weeks (25 days) of vacation. Upon completion of 30 years
total service you will be eligible for six (6) weeks (30 days) of vacation.

Make Up Grants

We recognize that you will be forfeiting certain items of compensation and
benefits in order to become an employee of ConocoPhillips. Consequentially, we
will also provide the following:

Cash: Upon completion of your first day at ConocoPhillips, you will receive a
payment of $1,600,000, which will be treated as a bonus under our compensation
systems, although it will not be included in pensionable earnings.

Restricted Stock Units Award: You will receive an award of restricted stock
units, rather than a higher cash inducement bonus than described above. The
number of units will be determined by dividing $4,400,000 by the Fair Market
Value of ConocoPhillips stock on the date of your employment. With regard to
one-half of these units, the restrictions would lapse and the units vest at the
end of four years of employment with ConocoPhillips. With regard to the balance
of these units, the restrictions would lapse and the units vest at the end of
five years of employment with ConocoPhillips. These units will be settled on the
vesting date. Settlement and distribution of the units can be further delayed if
that is desired for tax planning purposes. The terms and conditions of the
restricted stock units would be substantially as set forth in the attachment to
this letter.

Relocation

You will have the option to relocate, and you will be reimbursed in the manner
described under the ConocoPhillips Domestic Relocation Policy as if you were a
current domestic ConocoPhillips employee. Please note that, as an experienced
new hire, the loss on sale protection provision of the policy does not apply to
you with regard to your relocation from your present residence. After reviewing
the enclosed Relocation Policy and once you have accepted our offer, please
contact the ConocoPhillips Relocation

 



--------------------------------------------------------------------------------

Exhibit 10.1

 

Center at 1-800-267-7573 to begin your relocation process. Also, please note
that the ConocoPhillips Relocation Center must be contacted prior to initiating
any action in regard to Home Sale and House Hunting/Home Purchase and
Structural/Mechanical Inspections.

Requirements for Employment

Our offer is contingent upon your successful completion of certain Pre-Placement
Requirements, Export Control Compliance, and Employment Eligibility
Verification. Failure to successfully complete or meet these requirements in the
necessary timeframes may prevent you from being placed in or continuing to
remain in your position.

Pre-Placement Requirements: You have already successfully completed the required
Pre-Placement Medical Questionnaire, the Export Compliance Pre-Verification
Form, and the Standard Drug Test for prohibited substances. After you have
accepted our offer, you will receive several emails addressing other specific
pre-placement requirements, including a Background Check. As mentioned above,
this offer is contingent upon your successful completion of the pre-placement
requirements. Please notify me if you have not received the above-mentioned
emails within three days of offer acceptance.

Export Control Compliance: Upon reporting to work, you will be requested to
present citizenship verification documents to confirm export control compliance.
The documents must be original documents or certified copies specifying all
valid citizenships. Should an export license be required, your employment will
be conditioned upon issuance of such license. Please refer to the enclosed
Export Control Compliance FAQ’s to answer any questions you may have about this
requirement.

Employment Eligibility Verification: Under the provisions of the Immigration
Reform and Control Act of 1986, your employer is required to have verification
indicating you are authorized to work in the United States. You will be required
to provide employment eligibility verification documents within three working
days after the start of employment. More information about Employment
Eligibility Verification is enclosed.

If you have any further questions about the contents of this offer, please
contact me at 281-293-3250. I’m looking forward to working with you.

Sincerely,

 

/s/ Carin Knickel

Enclosures

 

Please sign below acknowledging your acceptance of the terms of employment with
ConocoPhillips.

 

/s/ Matt Fox

November 18, 2011

 